DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12-16, 21-23 of U.S. Patent No. 10,506,169. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

The similar limitations of claims 1-21 the instant application and limitations of claims 1, 3-10, 12-16, 21-23 of U.S. Patent No. 10,506,169 are compared as shown in the table below.

INSTANT APPLICATION
U.S. PATENT No. 10,506,169
1.     A method, comprising:
at an electronic device with one or more processors, memory, a camera, a touch-screen display, and an input component distinct from the touch-screen display:
          displaying, on the touch-screen display, a media capture user interface, wherein the media capture user interface includes concurrently displaying:
                 a live preview that corresponds to a stream of images that are currently being captured by the camera; and
                a record input region for storing media captured by the camera; 
while concurrently displaying the live preview and the record input region, detecting a first input; and
        in response to detecting the first input:
                 in accordance with a determination that the first input selects the record input region, storing first stored media that corresponds to the live preview displayed in a predefined preview area; and,
         while concurrently displaying the live preview and the record input region, detecting a second input; and
         in response to detecting the second input:
                 in accordance with a determination that the second input includes activation of the input component, storing second stored media that corresponds to the live preview displayed in the predefined preview area.

9.     The method of claim 1, wherein the first stored media or second stored media includes a sequence of images.

first input is a touch input on the record input region.


at an electronic device with one or more 
processors, a memory, a camera, and a touch-screen display: 
        displaying, on the touch-screen display, a media capture user interface, wherein the media capture user interface includes concurrently displaying: 
           a live preview that corresponds to a stream of images that are currently being captured by the camera;  and 
            a record input region for storing media captured by the camera;  
while concurrently displaying the live preview and the record input region, detecting an input on the touch-screen display;  and 
in response to detecting the input on the touch-screen display: 
        in accordance with a determination that 
the input on the touch-screen display is a first type of input at a location corresponding to the record input region, storing first stored media that corresponds to the live preview displayed in a predefined preview area;  and, 
        in accordance with a determination that the input on the touch-screen display is a second type of input, different from the first type of input, at the location corresponding to the record input region, storing second stored media 
that corresponds to the live preview displayed in a predefined preview area, wherein the second stored media includes a plurality of images captured over a duration of time. 


3.  The method of claim 1, wherein the first stored media is a still image and the second stored media includes a sequence of images. 
 

3.    The method of claim 1, wherein the first stored media or second stored media includes a video.
4.  The method of claim 1, wherein the first stored media is a still image and the second stored media includes a video. 
 
4.     The method of claim 1, including:
       prior to detecting the first input, concurrently displaying, with the live preview and the record input region, a review region that includes a representation of prior stored media that was previously captured by the camera; and
       in response to detecting the first input:
           removing the representation of the prior stored media from the touch-screen.


5.  The method of claim 1, wherein the media capture user interface includes a review region that includes a representation of prior stored media that was previously captured by the camera and that is displayed concurrently 
with the live preview and the record input region.

       prior to detecting the first input, concurrently displaying, with the live preview and the record input region, a review region that includes a representation of prior stored media that was previously captured by the camera; and
        in response to detecting an input that selects the review region:
               replacing concurrent display of the live preview, the record input region, and the review region on the touch-screen display with display of the prior stored media that was previously captured by the camera.

6.  The method of claim 5, including, in response to detecting the input on the touch-screen display: 
       in accordance with a determination that the input on the touch-screen display selects the review region, replacing concurrent display of the live preview, the record input region, and the review region on the touch-screen display with display of the prior stored media that was 
previously captured by the camera. 
 

6.     The method of claim 1, including:
       prior to detecting the first input, concurrently displaying, with the live preview and the record input region, a review region that includes a representation of prior stored media that was previously captured by the camera; and
         in response to detecting the first input:
             replacing display of the prior stored media in the review region with display of the first stored media in the review region.
7.  The method of claim 5, including, in response to detecting the input on the touch-screen display: 
      in accordance with a determination that the input on the touch-screen display is the first type of input at the location corresponding to the record input region, replacing display of the prior stored media in the review region with display of the first stored media in the review region. 



8.  The method of claim 5, wherein the review region is separate from the displayed live preview.
8.     The method of claim 6, wherein the review region overlaps the displayed live preview.

9.  The method of claim 5, wherein the review region overlaps the displayed live preview.
11.     An electronic device, comprising:
       one or more processors,
       a camera,
       a touch-screen display, and
       an input component distinct from the touch-screen display; and
       memory storing one or more programs, the one or more programs including instructions for:
               displaying, on the touch-screen display, a media capture user interface, wherein the media capture user interface includes concurrently displaying:
                      a live preview that corresponds to a stream of images that are currently being captured by the camera; and
                      a record input region for storing media captured by the camera;  
while concurrently displaying the live preview and the record input region, detecting a first input; and
             in response to detecting the first input:
                     in accordance with a determination that the first input selects the record input region, storing first stored media that corresponds to the live preview displayed in a predefined preview area; and,
             while concurrently displaying the live preview and the record input region, detecting a second input; and
             in response to detecting the second input:
                   in accordance with a determination that the second input includes activation of the input component, storing second stored media that corresponds to the live preview displayed in the predefined preview area.

19.     The electronic device of claim 11, wherein the first stored media or second stored media includes a sequence of images.

a touch input on the record input region.


       one or more processors;  
        memory;  
        a camera;  
        a touch-screen display;  and 
        one or more programs, wherein the one or 
more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
          displaying, on the touch-screen display, a media capture user interface, wherein displaying the media capture user interface includes concurrently displaying: 
                 a live preview that corresponds to a stream of images that are currently being captured by the camera;  and 
a record input region for storing media captured by the camera;  
          while concurrently displaying the live preview and the record input region, detecting an input on the touch-screen display;  and 
         in response to detecting the input on the touch-screen display: 
              in accordance with a determination that the input on the touch-screen display is a first type of input at a location corresponding to the record input region, storing first stored media that corresponds to the live preview displayed in a predefined preview area;  
              in accordance with a determination that the input on the touch-screen display is a second type of input, different from the first type of input, at the location corresponding to the record input region, storing second stored media that corresponds to the live preview displayed in a 
predefined preview area, wherein the second stored media includes a plurality of images captured over a duration of time.


12.  The electronic device of claim 10, wherein the first stored media is a still image and the second stored media includes a sequence of images. 
 
13.     The electronic device of claim 11, wherein the first stored media or second stored media includes a video.

13.  The electronic device of claim 10, wherein the first stored media is a still image and the second stored media includes a video.
14.     The electronic device of claim 11, wherein the one or more programs include instructions for:
       prior to detecting the first input, concurrently displaying, with the live preview and the record input region, a review region that includes a representation of prior stored media that was previously captured by the camera; and
        in response to detecting the first input:
               removing the representation of the prior stored media from the touch-screen display.
14.  The electronic device of claim 10, wherein the media capture user interface includes a review region that includes a representation of prior stored media that was previously captured by the camera and that is displayed concurrently with the live preview and the record input region. 
 


       prior to detecting the first input, concurrently displaying, with the live preview and the record input region, a review region that includes a representation of prior stored media that was previously captured by the camera; and
         in response to detecting an input that selects the review region:
               replacing concurrent display of the live preview, the record input region, and the review region on the touch-screen display with display of the prior stored media that was previously captured by the camera.

15.  The electronic device of claim 14, wherein the one or more programs include instructions for: 
        in response to detecting the input on the touch-screen display: 
        in accordance with a determination that the input on the touch-screen display selects the review region, replacing concurrent display of the live preview, the record input region, and the review region on the touch-screen display with display of the prior stored media that was previously captured by the camera. 

16.     The electronic device of claim 11, wherein the one or more programs include instructions for:
       prior to detecting the first input, concurrently displaying, with the live preview7 and the record input region, a review region that includes a representation of prior stored media that was previously captured by the camera; and

                replacing display of the prior stored media in the review region with display of the first stored media in the review region.


touch-screen display: 
      in accordance with a determination that the input on the touch-screen display is the first type of input at the location corresponding to the record input region, 



22.  The electronic device of claim 14, wherein the review region is separate from the displayed live preview. 

18.    The electronic device of claim 16, wherein the review region overlaps the displayed live preview.

23.  The electronic device of claim 14, wherein the review region overlaps the displayed live preview. 
 
21.     A non-transitory computer readable storage medium storing one or more programs which, when executed by an electronic device with one or more processors, a camera, a touchscreen display, and an input component distinct from the touch-screen display, cause the electronic device to:
           display, on the touch-screen display, a media capture user interface, wherein the media capture user interface includes concurrently displaying:
                 a live preview that corresponds to a stream, of images that are currently being captured by the camera; and
                 a record input region for storing media captured by the camera; 
          while concurrently displaying the live preview and the record input region, detect a first input; and
          in response to detecting the first input:
in accordance with a determination that the first input selects the record input region, store first stored media that corresponds to the live preview displayed in a predefined preview area; and,
            while concurrently displaying the live preview and the record input region, detect a second input; and
           in response to detecting the second input:
                   in accordance with a determination that the second input includes activation of the input component, store second stored media that corresponds to the live preview displayed in the predefined preview area.


electronic device to: 
         display, on the touch-screen display, a media capture user interface, wherein the media capture user interface includes concurrently 
displaying: 
         a live preview that corresponds to a stream of images that are currently being captured by the camera;  and 
          a record input region for storing media captured by the camera;        
           while concurrently displaying the live preview and the record input region, detect an input on the touch-screen display;  and 
           in response to detecting the input on the touch-screen display: 
                in accordance with a determination that the input on the touch-screen display is a first type of input at a location corresponding to the record input region, store first stored media that corresponds to the live preview displayed in a predefined preview area;  and, 
              in accordance with a determination that the input on the touch-screen display is a second type of input, different from the first type of input, at the location corresponding to the record input region, store second stored media that corresponds to the live preview displayed in a 
predefined preview area, wherein the second stored media includes a plurality of images captured over a duration of time. 




Claims 1-21 of the instant application are encompassed by claims 1, 3-10, 12-16, 21-23 of U.S. Patent No. 10,506,169, therefore claims 1-21 are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-5, 11-15, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, 15 of U.S. Patent No. 9,992,420. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

The similar limitations of claims 1-5, 11-15, 21 the instant application and limitations of claims 1-5, 8-12, 15  of U.S. Patent No. 9,992,420 are compared as shown in the table below.

INSTANT APPLICATION
U.S. PATENT No. 9,992,420
1.     A method, comprising:
at an electronic device with one or more processors, memory, a camera, a touch-screen display, and an input component distinct from the touch-screen display:
           displaying, on the touch-screen display, a media capture user interface, wherein the media capture user interface includes concurrently displaying:
      a live preview that corresponds to a stream of images that are currently being captured by the camera; and
      a record input region for storing media captured by the camera; 
          while concurrently displaying the live preview and the record input region, detecting a first input; and
        in response to detecting the first input:
        in accordance with a determination that the first input selects the record input region, storing first stored media that corresponds to the live preview displayed in a predefined preview area; and,
       while concurrently displaying the live preview and the record input region, detecting a second input; and
       in response to detecting the second input:
      in accordance with a determination that the second input includes activation of the input component, storing second stored media that corresponds to the live preview displayed in the predefined preview area.


at an electronic device with one or more 
processors, a memory, a camera, and a touch-screen display: 
           displaying, on the touch-screen display, a media capture user interface, wherein the media capture user interface includes concurrently displaying: 
                 a live preview that corresponds to a stream of images that are currently being captured by the camera;  
                 a record input region for storing media captured by the camera;  
                 a review region that includes a representation of first stored media that was previously captured by the camera;     
          while concurrently displaying the live preview, the record input region and the review region, detecting an input on the touch-screen display;  and 
          in response to detecting the input on the 
touch-screen display: 
                 in accordance with a determination that the input on the touch-screen display selects the record input region, storing second stored media that corresponds to the live preview displayed in a predefined preview area;  and, 
             in accordance with a determination that the input on the touch-screen display selects the review region, replacing concurrent display of 
the live preview, the record input region, and the review region on the touch-screen display with display of the first stored media that was previously captured by the camera. 



2.  The method of claim 1, wherein the second stored media includes an image.
3.    The method of claim 1, wherein the first stored media or second stored media includes a video.

3.  The method of claim 1, wherein the second stored media includes a video.
4.     The method of claim 1, including:
    prior to detecting the first input, concurrently displaying, with the live preview and the record input region, a review region that includes a representation of prior stored media that was previously captured by the camera; and
       in response to detecting the first input:
           removing the representation of the prior stored media from the touch-screen.

4.  The method of claim 1, including: 
in response to detecting the input on the touch-screen display:                                                                           in accordance with a determination that the input on the touch-screen display selects the record input region, 
           removing the representation of the first stored media from the touch-screen display. 


       prior to detecting the first input, concurrently displaying, with the live preview and the record input region, a review region that includes a representation of prior stored media that was previously captured by the camera; and
        in response to detecting an input that selects the review region:
               replacing concurrent display of the live preview, the record input region, and the review region on the touch-screen display with display of the prior stored media that was previously captured by the camera.

5.  The method of claim 1, including: in response to detecting the input on the touch-screen display: in accordance with a determination that the input on the touch-screen display selects the record input region, 
         replacing display of the representation of the first stored media by a representation of the second stored media. 
 


11.     An electronic device, comprising:
       one or more processors,
       a camera,
       a touch-screen display, and
       an input component distinct from the touch-screen display; and
       memory storing one or more programs, the one or more programs including instructions for:
               displaying, on the touch-screen display, a media capture user interface, wherein the media capture user interface includes concurrently displaying:
                      a live preview that corresponds to a stream of images that are currently being captured by the camera; and
                      a record input region for storing media captured by the camera;  
              while concurrently displaying the live preview and the record input region, detecting a first input; and
             in response to detecting the first input:
                     in accordance with a determination that the first input selects the record input region, storing first stored media that corresponds to the live preview displayed in a predefined preview area; and,
             while concurrently displaying the live preview and the record input region, detecting a second input; and
             in response to detecting the second input:
                   in accordance with a determination that the second input includes activation of the input component, storing second stored media that corresponds to the live preview displayed in the predefined preview area.


      one or more processors;  
       memory;   
       a camera;  
       a touch-screen display;  and 
       one or more programs, wherein the one or 
more programs are stored in the memory and configured to be executed by the one 
or more processors, the one or more programs including instructions for: 
displaying, on the touch-screen display, a media capture user interface, wherein the media capture user interface includes concurrently displaying: 
           a live preview that corresponds to a stream of images that are currently being captured by the camera;  
            a record input region for storing media captured by the camera;  
            a review region that includes a representation of first stored media that was previously captured by the camera;  
         while concurrently displaying the live preview, the record input region and the review region, detecting an input on the touch-screen display;  and 
        in response to detecting the input on the touch-screen display: 
             in accordance with a determination that 
the input on the touch-screen display selects the record input region, storing second stored media that corresponds to the live preview displayed in a predefined preview area;  and, 
in accordance with a determination that the input on the touch-screen display selects the review region, replacing concurrent display of the live preview, the record input region, and the review region on the touch-screen display with display of the first stored media that was previously captured by the camera. 
 



9.  The electronic device of claim 8, wherein the second stored media includes an image.
13.     The electronic device of claim 11, wherein the first stored media or second stored media includes a video.

10.  The electronic device of claim 8, wherein the second stored media includes a video.
14.     The electronic device of claim 11, wherein the one or more programs include instructions for:
       prior to detecting the first input, concurrently displaying, with the live preview and the record input region, a review region that includes a 
        in response to detecting the first input:
               removing the representation of the prior stored media from the touch-screen display.

include instructions for: in response to detecting the input on the 
touch-screen display: in accordance with a determination that the input on the 

          removing the representation of the first stored media from the touch-screen display. 
 


       prior to detecting the first input, concurrently displaying, with the live preview and the record input region, a review region that includes a representation of prior stored media that was previously captured by the camera; and
         in response to detecting an input that selects the review region:
               replacing concurrent display of the live preview, the record input region, and the review region on the touch-screen display with display of the prior stored media that was previously captured by the camera.


12.  The electronic device of claim 8, wherein the one or more programs include instructions for: in response to detecting the input on the 
touch-screen display: 
         in accordance with a determination that the input on the touch-screen display selects the record input region, 
        replacing display of the representation of the first stored media by a representation of the second stored media. 


           display, on the touch-screen display, a media capture user interface, wherein the media capture user interface includes concurrently displaying:
                 a live preview that corresponds to a stream, of images that are currently being captured by the camera; and
                 a record input region for storing media captured by the camera; 
          while concurrently displaying the live preview and the record input region, detect a first input; and
          in response to detecting the first input:
in accordance with a determination that the first input selects the record input region, store first stored media that corresponds to the live preview displayed in a predefined preview area; and,
            while concurrently displaying the live preview and the record input region, detect a second input; and
           in response to detecting the second input:
                   in accordance with a determination that the second input includes activation of the input component, store second stored media that corresponds to the live preview displayed in the predefined preview area.


electronic device to: 
       display, on the touch-screen display, a media capture user interface, wherein the media capture user interface includes concurrently 
displaying: 
            a live preview that corresponds to a stream of images that are currently being captured by the camera;  
            a record input region for storing media captured by the camera;  
             a review region that includes a representation of first stored media that was previously captured by the camera;  
         while concurrently displaying the live preview, the record input region and the 
review region, detect an input on the touch-screen display;  and 
         in response to detecting the input on the touch-screen display: in accordance with a 
determination that the input on the touch-screen display selects the record input region, store second stored media that corresponds to the live preview displayed in a predefined preview area;  and, 
         in accordance with a determination that the input on the touch-screen display selects the review region, replace concurrent display of the live preview, the record input region, and the review region on the touch-screen display with display of the first stored media that was previously captured by the camera. 



Claims 1-5, 11-15, 21 of the instant application are encompassed by claims 1-5, 8-12, 15 of U.S. Patent No. 9,992,420, therefore claims 1-5, 11-15, 21 are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kohama (US 2008/0239132) discloses image display unit, image taking apparatus, and image display method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/15/2021